                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHER DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

                                                           §
In re                                                      §       Chapter 11
                                                           §
REMINGTON OUTDOOR COMPANY,                                 §       Case No. 20-81688-CRJ11
INC., et al.1                                              §
                                                           §       Jointly Administered
                        Debtors.                           §
                                                           §


                               DEBTORS’ EXHIBIT AND WITNESS LIST

          Remington Outdoor Company, Inc. and its affiliated debtors, as debtors and debtors in

possession (collectively, the “Debtors” or “Remington”), file this Exhibit and Witness List for the

hearing to be held on September 23, 2020 at 10:00 a.m. CDT remotely via Microsoft Teams

Software.


                                                     EXHIBITS

                                                                           M     O O A           W/
                                                                           a     f b d           D       Disposition
    NO.                           Description                              r     f j m
                                                                           k     e e i                   After Trial
                                                                                 r c t
                                                                                   t
    1.    Draft Overview of Parties Contacted dated
          August 11, 2020




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are: Remington Outdoor Company, Inc. (4491); FGI Holding Company, LLC (9899); FGI
     Operating Company, LLC (9774); Remington Arms Company, LLC (0935); Barnes Bullets, LLC (8510); TMRI,
     Inc. (3522); RA Brands, L.L.C. (1477); FGI Finance, Inc. (0109); Remington Arms Distribution Company, LLC
     (4655); Huntsville Holdings LLC (3525); 32E Productions, LLC (2381); Great Outdoors Holdco, LLC (7744); and
     Outdoor Services, LLC (2405). The Debtors’ corporate headquarters is located at 100 Electronics Boulevard SW,
     Huntsville, AL 35824.
                                                           1
44164689 v1



Case 20-81688-CRJ11                Doc 685 Filed 09/15/20 Entered 09/15/20 11:58:46                            Desc
                                    Main Document     Page 1 of 13
                                                           M   O O A   W/
                                                           a   f b d   D    Disposition
 NO.                       Description                     r   f j m
                                                           k   e e i        After Trial
                                                               r c t
                                                                 t
 2.       Engagement letter between Remington Outdoor
          Company, Inc. and Ducera Partners LLC dated
          May 15, 2020, ECF 112.

 3.       Collective Bargaining Agreement between
          Remington Arms Company, LLC and
          International Union, United Mine Workers of
          America, 2016-2020 dated December 16, 2016

 4.       Interim Cash Collateral Order dated July 30,
          2020

 5.       Final Cash Collateral Order dated August 20,
          2020

 6.       JJE Asset Purchase Agreement (Executed) dated
          September 9, 2020

 7.       2018 Annual Report of Remington Outdoor
          Company, Inc. dated December 31, 2018

 8.       2018 Q1 Remington Outdoor Company, Inc.
          Quarterly Report - Condensed Consolidated
          Financial Statements and Report of Independent
          Certified Public Accounts dated April 1, 2018

 9.       2018 Q2 Remington Outdoor Company, Inc.
          Quarterly Report dated July 1, 2018

 10.      2018 Q3 Remington Outdoor Company, Inc.
          Quarterly Report dated September 30, 2018

 11.      2019 Annual Report of Remington Outdoor
          Company, Inc. dated December 31, 2019


                                              2
44164689 v1



Case 20-81688-CRJ11         Doc 685 Filed 09/15/20 Entered 09/15/20 11:58:46    Desc
                             Main Document     Page 2 of 13
                                                         M   O O A   W/
                                                         a   f b d   D    Disposition
 NO.                      Description                    r   f j m
                                                         k   e e i        After Trial
                                                             r c t
                                                               t
 12.      2019 Q1 Remington Outdoor Company, Inc.
          Quarterly Report dated March 31, 2019

 13.      2019 Q2 Remington Outdoor Company, Inc.
          Quarterly Report dated June 30, 2019

 14.      2019 Q3 Remington Outdoor Company, Inc.
          Quarterly Report dated September 29, 2019

 15.      2020 Q1 Remington Outdoor Company, Inc.
          Quarterly Report dated March 29, 2020

 16.      2020 Q2 Remington Outdoor Company, Inc.
          Quarterly Report dated June 28, 2020

 17.      Exit First Lien Last Out (FILO) Term Loan
          Agreement by and between FGI Operating
          Company, as borrower, ROC, FGI Holding
          Company, the Other Guarantors, the Lenders,
          Ankura Trust Company as agent. Dated May 15,
          2018

 18.      Amendment No. 1 to First Lien Last-Out Term
          Loan Agreement and the Security Agreement
          [Executed] dated April 18, 2019

 19.      Amendment No. 2 to the First Lien Last-Out
          Term Loan Agreement dated May 1, 2019

 20.      Amendment No. 3 to the First Lien Last-Out
          Term Loan Agreement dated August 15, 2019

 21.      Amendment No. 4 to the First Lien Last-Out
          Term Loan Agreement dated October 11, 2019


                                             3
44164689 v1



Case 20-81688-CRJ11         Doc 685 Filed 09/15/20 Entered 09/15/20 11:58:46   Desc
                             Main Document     Page 3 of 13
                                                           M   O O A   W/
                                                           a   f b d   D    Disposition
 NO.                       Description                     r   f j m
                                                           k   e e i        After Trial
                                                               r c t
                                                                 t
 22.      Amendment No. 5 to the First Lien Last-Out
          Term Loan Agreement dated February 21, 2020

 23.      Amendment No. 6 to the First Lien Last-Out
          Term Loan Agreement dated March 27, 2020

 24.      Security Agreement dated as of May 15, 2018 by
          and between FGI Operating Company, as
          borrower, ROC, FGI Holding Company, the
          Other Guarantors, and Ankura Trust Company
          as agent. Dated May 15, 2018

 25.      Amendment No. 2 to the Security Agreement
          dated February 21, 2020

 26.      Term Loan Agreement by and between FGI
          Operating Company, as borrower, ROC, FGI
          Holding Company, the Other Guarantors, the
          Lenders, Ankura Trust Company as agent.
          Dated May 15, 2018 (ETL)

 27.      Amendment No. 1 to Term Loan Agreement and
          the Security Agreement [Executed] dated April
          18, 2019

 28.      Amendment No. 2 to the Term Loan Agreement
          dated May 15, 2018, as amended by Amendment
          1 dated April 18, 2019 by and among FGI
          Operating, Guarantors, Administrative Agent,
          and the Lenders




                                              4
44164689 v1



Case 20-81688-CRJ11         Doc 685 Filed 09/15/20 Entered 09/15/20 11:58:46    Desc
                             Main Document     Page 4 of 13
                                                           M   O O A   W/
                                                           a   f b d   D    Disposition
 NO.                       Description                     r   f j m
                                                           k   e e i        After Trial
                                                               r c t
                                                                 t
 29.      Amendment No. 3 to the Term Loan Agreement
          (dated May 15, 2018, amended on April 18, 2019
          and May 1, 2019) by and among FGI Operating
          (Borrower), the Guarantors, Ankura Trust
          Company, and the Lenders dated August 15,
          2019

 30.      Amendment No. 4 to the Term Loan Agreement
          (dated May 15, 2018, amended on April 18,
          2019, May 1, 2019 and August 15, 2019) by and
          among FGI Operating (Borrower), the
          Guarantors, Ankura Trust Company, and the
          Lenders dated February 21, 2020

 31.      Amendment No. 5 to the Term Loan Agreement
          (dated May 15, 2018, amended on April 18,
          2019, May 1, 2019, August 15, 2019, and
          February 21, 2020) by and among FGI Operating
          (Borrower), the Guarantors, Ankura Trust
          Company, and the Lenders dated March 27,
          2020

 32.      Security Agreement dated as of May 15, 2018 by
          and between FGI Operating Company, as
          borrower, ROC, FGI Holding Company, the
          Other Guarantors, and Ankura Trust Company
          as agent. Dated May 15, 2018

 33.      Amendment No. 2 to the Security Agreement
          dated February 21, 2020




                                              5
44164689 v1



Case 20-81688-CRJ11         Doc 685 Filed 09/15/20 Entered 09/15/20 11:58:46    Desc
                             Main Document     Page 5 of 13
                                                            M   O O A   W/
                                                            a   f b d   D    Disposition
 NO.                       Description                      r   f j m
                                                            k   e e i        After Trial
                                                                r c t
                                                                  t
 34.      Loan and Security Agreement dated as of May
          15, 2018, by and among FGI Operating
          Company, LLC, Remington Arms Company,
          LLC, Barnes Bullets, LLC, Remington Arms
          Distribution Company, LLC, Guarantors,
          Lenders, and Bank of America, N.A., as
          Administrative Agent

 35.      Appointment Agreement and Amendment No. 1
          "ABL Amendment No. 1" dated July 3, 2018

 36.      ABL Amendment No. 2 dated July 13, 2018

 37.      ABL Amendment No. 3 dated October 24, 2018

 38.      Loan and Security Agreement by and among
          FGI Operating, as borrower, the Guarantors, the
          Administrative Agent, and the Lenders dated
          April 18, 2019 (PTL)

 39.      Amendment No. 1 to the Loan and Security
          Agreement dated April 18, 2019, by and among
          FGI Operating, Guarantors Cantor Fitzgerald
          Securities,  Administrative Agent, and the
          Lenders dated May 1, 2019

 40.      Amendment No. 2 dated as of June 24, 2019 to
          the Loan and Security Agreement dated April
          18, 2019, by and among FGI Operating,
          Guarantors Cantor Fitzgerald Securities,
          Administrative Agent, and the Lenders




                                               6
44164689 v1



Case 20-81688-CRJ11          Doc 685 Filed 09/15/20 Entered 09/15/20 11:58:46    Desc
                              Main Document     Page 6 of 13
                                                           M   O O A   W/
                                                           a   f b d   D    Disposition
 NO.                       Description                     r   f j m
                                                           k   e e i        After Trial
                                                               r c t
                                                                 t
 41.      Amendment No. 3 to the Loan and Security
          Agreement dated as of April 18, 2019 (as
          amended by Amendment 1 on May 1, 2019 and
          Amendment 2 dated June 24, 2019), by and
          among the Borrower, the Guarantors, the
          Administrative Agent, and the Lenders. Dated
          August 15, 2019

 42.      Amendment No. 4 dated as of October 11, 2019,
          to the Loan and Security Agreement dated April
          18, 2019, by and among FGI Operating,
          Guarantors Cantor Fitzgerald Securities,
          Administrative Agent, and the Lenders.

 43.      Amendment No. 5 dated as of February 21,
          2020, to the Loan and Security Agreement dated
          April 18, 2019, by and among FGI Operating,
          Guarantors Cantor Fitzgerald Securities,
          Administrative Agent, and the Lenders.

 44.      Amendment No. 6 dated as of March 27, 2020,
          to the Loan and Security Agreement dated April
          18, 2019, by and among FGI Operating,
          Guarantors Cantor Fitzgerald Securities,
          Administrative Agent, and the Lenders

 45.      Amendment No. 7 dated as of June 18, 2020 to
          the Loan and Security Agreement dated April
          18, 2019, by and among FGI Operating,
          Guarantors Cantor Fitzgerald Securities,
          Administrative Agent, and the Lenders.




                                              7
44164689 v1



Case 20-81688-CRJ11         Doc 685 Filed 09/15/20 Entered 09/15/20 11:58:46    Desc
                             Main Document     Page 7 of 13
                                                            M   O O A   W/
                                                            a   f b d   D    Disposition
 NO.                       Description                      r   f j m
                                                            k   e e i        After Trial
                                                                r c t
                                                                  t
 46.      Amendment No. 8 dated as of June 26, 2020, to
          the Loan and Security Agreement dated April
          18, 2019, by and among FGI Operating,
          Guarantors Cantor Fitzgerald Securities,
          Administrative Agent, and the Lenders.

 47.      Amendment No. 9 dated as of July 7, 2020, to
          the Loan and Security Agreement dated April
          18, 2019, by and among FGI Operating,
          Guarantors Cantor Fitzgerald Securities,
          Administrative Agent, and the Lenders.

 48.      Amended and Restated Intercreditor Agreement,
          dated as of April 18, 2019, by and among ROC,
          Cantor Fitzgerald Securities, as ABL Collateral
          Agent, Ankura Trust Company, LLC, as Term
          Collateral Agent, and Ankura Trust Company,
          LLC, as FILO Collateral Agent.

 49.      Amendment No. 1, dated as of February 21,
          2020, by and among ROC, Cantor Fitzgerald
          Securities, as ABL Collateral Agent, Ankura
          Trust Company, LLC, as Term Collateral Agent,
          and Ankura Trust Company, LLC, as FILO
          Collateral Agent, to the Amended and Restated
          Intercreditor Agreement, dated as of April 18,
          2019

 50.      Remington Retiree Health and Welfare Plan,
          dated January 1, 2011




                                               8
44164689 v1



Case 20-81688-CRJ11          Doc 685 Filed 09/15/20 Entered 09/15/20 11:58:46    Desc
                              Main Document     Page 8 of 13
                                                           M   O O A   W/
                                                           a   f b d   D    Disposition
 NO.                       Description                     r   f j m
                                                           k   e e i        After Trial
                                                               r c t
                                                                 t
 51.      Remington Arms Company, LLC Mortgage,
          Assignment of Lease and Rents, Security
          Agreement and Fixture Filing - Alabama FILO
          Mortgage dated June 15, 2018

 52.      Remington Arms Company, LLC Mortgage,
          Assignment of Lease and Rents, Security
          Agreement and Fixture Filing - Alabama Term
          Loan Mortgage dated June 15, 2018

 53.      Remington Arms Company, LLC Mortgage,
          Assignment of Lease and Rents, Security
          Agreement and Fixture Filing - Arkansas FILO
          Mortgage dated June 15, 2018

 54.      Remington Arms Company, LLC Mortgage,
          Assignment of Lease and Rents, Security
          Agreement and Fixture Filing - Arkansas Term
          Loan Mortgage dated June 15, 2018

 55.      Remington Arms Company, LLC Deed of Trust
          with Assignment of Rents, Security Agreement
          and Fixture Filings - North Carolina FILO
          Mortgage dated June 15, 2018

 56.      Remington Arms Company, LLC Deed of Trust
          with Assignment of Rents, Security Agreement
          and Fixture Filings - North Carolina Term Loan
          Mortgage dated June 15, 2018

 57.      Remington Arms Company, LLC Mortgage,
          Assignment of Leases and Rents, Security
          Agreement and Fixture Filing - New York Term
          Loan Mortgage dated June 15, 2018


                                              9
44164689 v1



Case 20-81688-CRJ11         Doc 685 Filed 09/15/20 Entered 09/15/20 11:58:46    Desc
                             Main Document     Page 9 of 13
                                                           M   O O A   W/
                                                           a   f b d   D    Disposition
 NO.                       Description                     r   f j m
                                                           k   e e i        After Trial
                                                               r c t
                                                                 t
 58.      Remington Arms Company, LLC Mortgage,
          Assignment of Leases and Rents, Security
          Agreement and Fixture Filing - New York FILO
          Mortgage dated June 15, 2018

 59.      Deed of Trust with Assignment of Rents,
          Security Agreement and Fixture Filing
          (Rockingham County, North Carolina) dated
          April 18, 2019

 60.      Mortgage, Assignment of Leases and Rents,
          Security Agreement and Fixture Filing (Madison
          County, Alabama) dated April 18, 2019

 61.      Mortgage, Assignment of Leases and Rents,
          Security Agreement and Fixture Filing
          (Herkimer County, New York) dated April 18,
          2019

 62.      Mortgage, Assignment of Leases and Rents,
          Security Agreement and Fixture Filing (Lonoke
          County, Arkansas) dated April 18, 2019

 63.      Liens    Subordination    Agreement   among
          Remington Arms Company, LLC, Cantor
          Fitzgerald Securities, Ankura Trust Company,
          LLC (AL) dated February 21, 2020

 64.      Liens    Subordination    Agreement   among
          Remington Arms Company, LLC, Cantor
          Fitzgerald Securities, Ankura Trust Company,
          LLC (AR) dated February 21, 2020




                                              10
44164689 v1



Case 20-81688-CRJ11         Doc 685 Filed 09/15/20 Entered 09/15/20 11:58:46    Desc
                             Main Document    Page 10 of 13
                                                          M   O O A   W/
                                                          a   f b d   D    Disposition
 NO.                       Description                    r   f j m
                                                          k   e e i        After Trial
                                                              r c t
                                                                t
 65.      Liens    Subordination    Agreement   among
          Remington Arms Company, LLC, Cantor
          Fitzgerald Securities, Ankura Trust Company,
          LLC (NC) dated February 21, 2020

 66.      Liens    Subordination    Agreement   among
          Remington Arms Company, LLC, Cantor
          Fitzgerald Securities, Ankura Trust Company,
          LLC (NY) dated February 21, 2020

 67.      Project Development Agreement entered
          February 27, 2014 by and between the City of
          Hunstville,   Alabama;      Madison   County,
          Alabama; the Industrial Development Board of
          the City of Hunstville, and Remington Outdoor
          Company, Inc.

 68.      Amendment No. 1 to Project Development
          Agreement by and between the City of
          Hunstville,   Alabama;      Madison   County,
          Alabama; the Industrial Development Board of
          the City of Hunstville, and Remington Outdoor
          Company, Inc.

 69.      Amendment No. 2 to Project Development
          Agreement by and between the City of
          Hunstville,   Alabama;      Madison   County,
          Alabama; the Industrial Development Board of
          the City of Hunstville, and Remington Outdoor
          Company, Inc., entered November 1, 2018

 70.      General    Asset     Purchase     Agreement
          (Unexecuted)



                                             11
44164689 v1



Case 20-81688-CRJ11          Doc 685 Filed 09/15/20 Entered 09/15/20 11:58:46   Desc
                              Main Document    Page 11 of 13
                                                              M    O O A     W/
                                                              a    f b d     D     Disposition
 NO.                        Description                       r    f j m
                                                              k    e e i           After Trial
                                                                   r c t
                                                                     t
 71.      Final Bidding Procedures Order, ECF 411

 72.      Project Strat: Investment Opportunity
          Overview

 73.      Declaration of Bradley Meyer ISO Debtors’
          Sale Motion, August 16, 2020, ECF 355

 74.      Declaration of Colin Adams ISO Debtors’ Sale
          Motion, August 16, 2020 ,ECF 356

 75.      Any pleadings, reports, exhibits, transcripts,
          proposed orders, Court orders, or other
          documents filed in the above-captioned
          bankruptcy case

 76.      Any exhibit introduced by any other party

 77.      Rebuttal or impeachment exhibits as necessary


                                           WITNESSES

          Remington may call the following witnesses at the hearing:

          1.     Bradley Meyer, Ducera Partners LLC.

          2.     Colin Adams, M-III Advisory Partners, LP.

          3.     Mark Little, Remington Outdoor Company, Inc.

          4.     Rebuttal witnesses as necessary.

          5.     Any witness listed by any other party.

          Remington reserves its right to amend or supplement this Exhibit and Witness List as

necessary in advance of the hearing.

                                                    12
44164689 v1



Case 20-81688-CRJ11           Doc 685 Filed 09/15/20 Entered 09/15/20 11:58:46          Desc
                               Main Document    Page 12 of 13
Dated: September 15, 2020

Birmingham, Alabama

                                      /s/ Derek F. Meek
                                      BURR & FORMAN LLP
                                      Derek F. Meek
                                      Hanna Lahr
                                      420 North 20th Street, Suite 3400
                                      Birmingham, Alabama 35203
                                      Telephone: (205) 251-3000
                                      Facsimile: (205) 458-5100
                                      Email: dmeek@burr.com
                                              hlahr@burr.com

                                         - and -

                                      O’MELVENY & MYERS LLP
                                      Stephen H. Warren (admitted pro hac vice)
                                      Karen Rinehart (admitted pro hac vice)
                                      400 South Hope Street, 18th Floor
                                      Los Angeles, CA 90071-2899
                                      Telephone: (213) 430-6000
                                      Facsimile: (213) 430-6407
                                      Email: swarren@omm.com
                                             krinehart@omm.com

                                      Jennifer Taylor (admitted pro hac vice)
                                      Two Embarcadero Center, 28th Floor
                                      San Francisco, CA 94111
                                      Telephone: (415) 984-8700
                                      Facsimile: (415) 984-8701
                                      Email: jtaylor@omm.com

                                      Nancy Mitchell (admitted pro hac vice)
                                      Gary Svirsky (admitted pro hac vice)
                                      Times Square Tower
                                      7 Times Square
                                      New York, New York 10036
                                      Telephone: (212) 326-2000
                                      Email: gsvirsky@omm.com
                                             nmitchell@omm.com

                                      Attorneys for the Debtors and Debtors in Possession



                                           13
44164689 v1



Case 20-81688-CRJ11         Doc 685 Filed 09/15/20 Entered 09/15/20 11:58:46         Desc
                             Main Document    Page 13 of 13
